Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 9, 1985, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant argues that the jury’s verdict convicting him of criminal sale of a controlled substance in the third degree is against the weight of the evidence. The jury was carefully instructed as to the nature of an agency defense and apparently rejected that defense, finding that the defendant’s role in the subject drug sale was not solely that of an agent for the buyer. We decline to disturb the jury’s verdict on this issue of fact (see, People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 439 US 935; People v Viera, 116 AD2d 609; People v Jones, 107 AD2d 714).
*781The defendant’s remaining contention has been reviewed and is without merit. Lawrence, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.